MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D),                                Jun 16 2016, 9:46 am
this Memorandum Decision shall not be                                      CLERK
regarded as precedent or cited before any                              Indiana Supreme Court
                                                                          Court of Appeals
court except for the purpose of establishing                                and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark Small                                               Gregory F. Zoeller
Marion County Public Defender                            Attorney General
Indianapolis, Indiana
                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Lucas R. Carter,                                         June 16, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         84A04-1509-CR-1336
        v.                                               Appeal from the Vigo Superior
                                                         Court
State of Indiana,                                        The Honorable John T. Roach,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         84D01-1204-FB-1313



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 84A04-1509-CR-1336 | June 16, 2016           Page 1 of 5
                                          Case Summary
[1]   Lucas Carter challenges the sufficiency of the evidence supporting his

      conviction for dealing methamphetamine. Finding that the State presented

      sufficient evidence to establish Carter’s guilt beyond a reasonable doubt, we

      affirm.



                            Facts and Procedural History
[2]   In March 2012, a confidential informant called Vigo County Sheriff’s Detective

      Jim Palmer and said that he believed he could purchase methamphetamine

      from Carter. Detective Palmer and his team met the informant, and Palmer

      recorded a phone call from the informant to Carter arranging the purchase of a

      half-gram of the drug. Palmer then conducted a thorough search of the

      informant and did not discover any drugs. Palmer placed a hidden camera on

      the informant to allow for an audio-video recording of the transaction. The

      informant walked to the agreed-upon location and met Carter. Carter handed

      something to the informant, and the informant handed Carter three twenty-

      dollar bills. The two stepped into a dry cleaner to get change for one of the

      twenties, and Carter gave $10 back to the informant. They exited the store

      together and went their separate ways. The informant returned to Detective

      Palmer and handed him methamphetamine that he said he received from

      Carter.




      Court of Appeals of Indiana | Memorandum Decision 84A04-1509-CR-1336 | June 16, 2016   Page 2 of 5
[3]   The State charged Carter with dealing in methamphetamine as a Class B felony.

      See Ind. Code Ann. § 35-48-4-1.1 (West 2012). At trial, the State presented

      testimony from Detective Palmer and the confidential informant, played the

      audio recording of the pre-buy telephone call between Carter and the informant,

      and played the audio-video recording of the actual transaction. The jury found

      Carter guilty, and the trial court imposed a sentence of sixteen years.

[4]   Carter now appeals.



                                 Discussion and Decision
[5]   Carter contends that the evidence is insufficient to support his conviction. In

      considering such a claim, we consider only the probative evidence and

      reasonable inferences supporting the verdict. Wilson v. State, 39 N.E.3d 705,

      716 (Ind. Ct. App. 2015), trans. denied. We do not reweigh the evidence or

      assess witness credibility. Id. We consider conflicting evidence most favorably

      to the verdict. Id. We will affirm the conviction unless no reasonable fact-

      finder could find the elements of the crime proven beyond a reasonable doubt.

      Id. It is not necessary that the evidence overcome every reasonable hypothesis

      of innocence. Id. The evidence is sufficient if an inference may reasonably be

      drawn from it to support the verdict. Id.


[6]   Carter challenges the evidence on two grounds. First, he notes that the law-

      enforcement officers who were involved in the operation lost sight of him and

      the confidential informant when they went into the dry cleaner. However, he


      Court of Appeals of Indiana | Memorandum Decision 84A04-1509-CR-1336 | June 16, 2016   Page 3 of 5
      does not cite any authority for the proposition that the entirety of a controlled

      buy must be directly visible by law enforcement in order to support a conviction

      for dealing, and we are aware of none. Furthermore, even if the officers

      temporarily lost sight of the parties, the activity in the shop (getting change for

      the twenty) was recorded by the camera on the informant.

[7]   Second, Carter argues that the confidential informant was not a credible witness

      because, among other things, he was dating the same woman as Carter, he was

      paid $10 for his role in the drug buy (the change from the dry cleaner), and he

      lied to Detective Palmer about charges he had pending against him. These

      things may be true, but, as noted above, the informant’s credibility was a

      question for the jury, not for this Court. See id.


[8]   This is not a close case. Carter was recorded over the phone agreeing to sell

      methamphetamine to the confidential informant. He then appeared at the

      agreed-upon location. Detective Palmer searched the informant before the

      transaction to ensure that he did not have any drugs on him. The informant

      handed $60 to Carter, and Carter handed something back to the informant.

      The informant returned to Detective Palmer with methamphetamine, and he

      testified at trial that he received the drugs from Carter. Finally, the audio-video

      recording of Carter’s interaction with the informant, which was played for the

      jury and which we have reviewed, is fully consistent with the informant’s claim

      that a drug deal took place. The evidence is more than sufficient to support

      Carter’s conviction.



      Court of Appeals of Indiana | Memorandum Decision 84A04-1509-CR-1336 | June 16, 2016   Page 4 of 5
[9]   Affirmed.

      Barnes, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 84A04-1509-CR-1336 | June 16, 2016   Page 5 of 5